[image1.gif]



PLANTRONICS, INC.



1993 STOCK OPTION PLAN



Purposes of the Plan.

The purposes of this Stock Option Plan are to attract and retain the best
available personnel for positions of substantial responsibility, to provide
additional incentive to Employees and Consultants of the Company and its
Subsidiaries and to promote the success of the Company's business. Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant.





Definitions

. As used herein, the following definitions shall apply:





"Administrator" means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4 hereof.



"Applicable Laws" means the requirements relating to the administration of stock
option plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any other country or jurisdiction
where Options are granted under the Plan.



"Board" means the Board of Directors of the Company.



"Code" means the Internal Revenue Code of 1986, as amended.



"Committee" means the Compensation Committee appointed by the Board in
accordance with Section 4 hereof.



"Common Stock" means the Common Stock of the Company.



"

Company" means Plantronics Inc., a Delaware corporation.





"Consultant" means any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity and who is
compensated for such services and who does not render such services as an
Employee.



"Director" means a member of the Board of Directors of the Company.



"Disability" means total and permanent disability as defined in Section 22(e)(3)
of the Code.



"Employee" means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. A Service Provider shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety (90) days, unless reemployment
upon expiration of such leave is guaranteed by contract (including certain
Company policies) or statute. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the 181st day of such
leave any Incentive Stock Option held by the Optionee shall cease to be treated
as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director's fee by the Company shall be sufficient to constitute "employment" by
the Company.



"Exchange Act" means the Securities Exchange Act of 1934, as amended.



"Fair Market Value" means, as of any date, the value of Common Stock determined
as follows:



If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the last market trading day
prior to the time of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;



If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for the Common Stock on the last market
trading day prior to the day of determination; or



In the absence of an established market for the Common Stock, the Fair Market
Value thereof shall be determined in good faith by the Administrator in
conjunction with a qualified independent appraiser.



"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.



"Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.



"Officer" means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.



"

Option" means a stock option granted pursuant to the Plan.





"Option Agreement" means a written or electronic agreement between the Company
and an Optionee evidencing the terms and conditions of an individual Option
grant. The Option Agreement is subject to the terms and conditions of the Plan.



"Optioned Stock" means the Common Stock subject to an Option.



"Optionee" means an Employee or Consultant who receives an outstanding Option,
or in the event of death or disability, such individual's estate or personal
representative, granted under the Plan.



"Parent" means a "parent corporation," whether now or hereafter existing, as
defined in Section 424(e) of the Code.



"Plan" means this 1993 Stock Option Plan.



"Section 16(b)" means Section 16(b) of the Securities Exchange Act of 1934, as
amended.



"Service Provider" means an Employee or Consultant.



"Share" means a share of the Common Stock, as adjusted in accordance with
Section 11 below.



"Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.



Stock Subject to the Plan

. Subject to the provisions of Section 11 of the Plan, the maximum aggregate
number of Shares which may be subject to option and sold under the Plan is
20,927,726 Shares. The Shares may be authorized but unissued, or reacquired
Common Stock, or both. If an Option expires or becomes unexercisable without
having been exercised in full, the unpurchased Shares which were subject thereto
shall become available for future grant or sale under the Plan (unless the Plan
has terminated). However, Shares that have actually been issued under the Plan,
upon exercise of either an Option, shall not be returned to the Plan and shall
not become available for future distribution under the Plan.





Administration of the Plan.



The Plan shall be administered by the Board or a Committee appointed by the
Board, which Committee shall be constituted to comply with Applicable Laws.



Powers of the Administrator

. Subject to the provisions of the Plan and, in the case of a Committee, the
specific duties delegated by the Board to such Committee, and subject to the
approval of any relevant authorities, the Administrator shall have the authority
in its discretion:





to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(m) of the Plan;



to select the Service Providers to whom Options may from time to time be granted
hereunder;



to determine the number of Shares to be covered by each such award granted
hereunder;



to approve forms of agreement for use under the Plan;



to determine the terms and conditions, of any Option granted hereunder. Such
terms and conditions are subject to the provisions of this Plan and may include,
but are not limited to, the time or times when Options may be exercised (which
may be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Option
or the Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;



to determine whether and under what circumstances an Option may be settled in
cash under subsection 9(e) instead of Common Stock;



to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;



to allow Optionees to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares to be issued upon exercise of an Option
that number of Shares having a Fair Market Value equal to the amount required to
be withheld. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by Optionees to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable; and



to construe and interpret the terms of the Plan and awards granted pursuant to
the Plan.



Effect of Administrator's Decision.

All decisions, determinations and interpretations of the Administrator shall be
final and binding on all Optionees.





Eligibility.



Nonstatutory Stock Options may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.



Each Option shall be designated in the Option Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Optionee during any calendar year (under all plans of the Company and any
Parent or Subsidiary) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 5(b), Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the time the Option
with respect to such Shares is granted.



Neither the Plan nor any Option shall confer upon any Optionee any right with
respect to continuing the Optionee's relationship as a Service Provider with the
Company, nor shall it interfere in any way with his or her right or the
Company's right to terminate such relationship at any time, with or without
cause.



The following limitations shall apply to grants of Options:

No Service Provider shall be granted in any fiscal year of the Company, options
to purchase more than 500,000 shares, or 1,000,000 shares, if such Service
Provider is a new hire;

The foregoing limitations set forth in this Section 5(d) are intended to satisfy
the requirements applicable to Options intended to qualify as "performance-based
compensation" (within the meaning of Section 162(m) of the Code) and are subject
to an automatic proportionate increase in the event of an increase to either the
Shares issuable pursuant to the Plan or to the Shares issuable pursuant to a
particular Option under Sections 3 and 11 herein. In the event the Administrator
determines that such limitations are not required to qualify an Option as
performance-based compensation, the Administrator may modify or eliminate such
limitations.



Term of Plan.

The Plan shall become effective upon its adoption by the Board. It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 13 of the Plan.





Term of Option.

The term of each Option shall be stated in the Option Agreement; provided,
however, that the term shall be no more than ten (10) years from the date of
grant thereof. In the case of an Incentive Stock Option granted to an Optionee
who, at the time the Option is granted, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Option shall be five (5) years from the
date of grant or such shorter term as may be provided in the Option Agreement.





Option Exercise Price and Consideration.



The per share exercise price for the Shares to be issued upon exercise of an
Option shall be such price as is determined by the Administrator, but shall be
subject to the following:



In the case of an Incentive Stock Option



granted to an Employee who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of grant.



granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.



In the case of a Nonstatutory Stock Option



granted to a Service Provider who, at the time of grant of such Option, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of the
grant.



granted to any other Service Provider, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.



Notwithstanding the foregoing, Options may be granted with a per Share exercise
price other than as required above pursuant to a merger or other corporate
transaction, provided that shareholders' approval has been obtained for all such
grants.



The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). Such consideration may consist of (1) cash,
(2) check, (3) other Shares which (x) in the case of Shares acquired upon
exercise of an Option, have been owned by the Optionee for more than six months
on the date of surrender, and (y) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (4) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan, or (5) any combination of the foregoing methods of payment, or (6) such
other consideration and method of payment for the issuance of Shares to the
extent permitted under Applicable Laws. In making its determination as to the
type of consideration to accept, the Administrator shall consider if acceptance
of such consideration may be reasonably expected to benefit the Company.



Exercise of Option.



Procedure for Exercise; Rights as a Shareholder.





Any Option granted hereunder shall be exercisable according to the terms hereof
at such times and under such conditions as determined by the Administrator and
set forth in the Option Agreement, but in no case prior to the first anniversary
of the date the Option is granted. An Option may not be exercised for a fraction
of a Share.



An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and allowable under Section 8(b) of the Plan.
Shares issued upon exercise of an Option shall be issued in the name of the
Optionee or, if requested by the Optionee, in the name of the Optionee and his
or her spouse. Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option. The Company shall issue (or cause to be issued) such Shares
promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 11 of the Plan.



Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.



Termination of Relationship as a Service Provider.

If an Optionee ceases to be a Service Provider, such Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
(of at least thirty (30) days) to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
the Option as set forth in the Option Agreement). In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for ninety
(90) days following the Optionee's termination. If, on the date of termination,
the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan. If, after
termination, the Optionee does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.





Disability of Optionee.

If an Optionee ceases to be a Service Provider as a result of the Optionee's
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement (of at least six (6) months) to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee's
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.





Death of Optionee.

If an Optionee dies while a Service Provider, the Option may be exercised within
such period of time as is specified in the Option Agreement (but in no event
later than the expiration of the term of such Option as set forth in the Notice
of Grant), by the Optionee's estate or by a person who acquires the right to
exercise the Option by bequest or inheritance, but only to the extent that the
Option is vested on the date of death. In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for twelve (12) months
following the Optionee's termination. If, at the time of death, the Optionee is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan. The Option may be
exercised by the executor or administrator of the Optionee's estate or, if none,
by the person(s) entitled to exercise the Option under the Optionee's will or
the laws of descent or distribution. If the Option is not so exercised within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.





Buyout Provisions.

The Administrator may at any time offer to buy out for a payment in cash or
Shares, an Option previously granted, based on such terms and conditions as the
Administrator shall establish and communicate to the Optionee at the time that
such offer is made.





Non-Transferability of Options.

Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Optionee, only by
the Optionee; provided however, Compensation Committee, or its designee, are
authorized to consider and approve applications from the Optionee to grant
limited transferability of identified and vested Nonstatutory Stock Options to
any member of the Optionee's immediate family or to a trust or partnership whose
beneficiaries are members of the Plan member's immediate family. Following the
transfer as authorized hereunder, any such Options shall continue to be subject
to the same terms and conditions as were applicable immediately prior to the
transfer. For purposes of this Section 10, an Optionee's "immediate family"
shall mean the Plan member's spouse, ex-spouse, children and grandchildren.





Adjustments Upon Changes in Capitalization, Merger or Asset Sale.



Changes in Capitalization.

Subject to any required action by the shareholders of the Company, the number of
shares of Common Stock covered by each outstanding Option, and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but as to which no Options have yet been granted or which have been returned to
the Plan upon cancellation or expiration of an Option, as well as the price per
share of Common Stock covered by each such outstanding Option, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company. The conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option.





Dissolution or Liquidation.

In the event of the proposed dissolution or liquidation of the Company, the
Administrator shall notify each Optionee at least thirty (30) days prior to the
effective date of such proposed transaction. The Administrator in its discretion
may provide for an Optionee to have the right to exercise his or her Option
until fifteen (15) days prior to such transaction as to all of the Optioned
Stock covered thereby, including Shares as to which the Option would not
otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase option applicable to any Shares purchased upon exercise of an
Option shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Option will terminate
immediately prior to the consummation of such proposed action.





Merger or Asset Sale.

In the event of a merger of the Company with or into another corporation, or the
sale of substantially all of the assets of the Company, each outstanding Option
shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Option,
the Optionee shall fully vest in and have the right to exercise the Option as to
all of the Optioned Stock, including Shares as to which it would not otherwise
be vested or exercisable. If an Option becomes fully vested and exercisable in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Administrator shall notify the Optionee in writing or electronically that
the Option shall be fully exercisable for a period of not less than thirty (30)
days from the date of such notice, and the Option shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option shall
be considered assumed if, following the merger or sale of assets, the option
confers the right to purchase or receive, for each Share of Optioned Stock
subject to the Option immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share of Optioned Stock subject to the Option,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received.





Time of Granting Options.

The date ofgrant of an Option shall, for all purposes, be the date on which the
Administrator makes the determination granting such Option, or such other date
as is determined by the Administrator. Notice of the determination shall be
given to each Service Provider to whom an Option is so granted within a
reasonable time after the date of such grant.





Amendment and Termination of the Plan.



Amendment and Termination

. The Board may at any time amend, alter, suspend or terminate the Plan, but no
amendment, alteration, suspension or discontinuation shall be made which would
impair the rights of any Optionee under any grant theretofore made, without his
or her consent.





Shareholder Approval.

The Board shall obtain shareholder approval with respect to any Plan amendment
to the extent necessary and desirable to comply with Applicable Laws.





Effect of Amendment or Termination.

No amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Optionee, unless mutually agreed otherwise between the Optionee
and the Administrator, which agreement must be in writing and signed by the
Optionee and the Company. Termination of the Plan shall not affect the
Administrator's ability to exercise the powers granted to it hereunder with
respect to Options granted under the Plan prior to the date of such termination.





Conditions Upon Issuance of Shares.



Legal Compliance.

Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.





Investment Representations.

As a condition to the exercise of an Option, the Administrator may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.





Reservation of Shares.

The Company, during the term of this Plan, shall at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.





Inability to Obtain Authority.

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.





Shareholder Approval.

The Plan shall be subject to approval by the shareholders of the Company within
twelve (12) months after the date the Plan is adopted and within twelve (12)
months after the date of any increase in the number of Shares available for
issuance pursuant to the Plan, to the extent required by Section 422 of the Code
and the regulations thereunder. Such shareholder approval shall be obtained in
the degree and manner required under Applicable Laws.





 